Case 3:19-cv-00743-SMY Document 33 Filed 06/29/20 Page 1 of 3 Page ID #142




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDEAL TRUIDALLE, #K79979,                          )
                                                     )
                        Plaintiff,                   )
                                                     )
        vs.                                          )       Case No. 19-cv-00743-SMY
                                                     )
WARDEN BROOKHART, et al.,                            )
                                                     )
                        Defendants.                  )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Fredeal Truidalle, an inmate of the Illinois Department of Corrections, filed this

action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. This case

is before the Court on Defendant Wexford Health Sources, Inc.’s Motion to Dismiss as a sanction

for Plaintiff’s failure to disclose his full litigation history. (Doc. 22).

                                             Background

        Plaintiff filed his Complaint using the civil rights complaint form approved for use in this

district. (Doc. 1). The form includes a “Previous Lawsuits” section which required Plaintiff to

list all lawsuits filed in federal and state court relating to his imprisonment. (Doc. 1, p. 3). Plaintiff

listed only one lawsuit. (Id.). Following preliminary review under 28 U.S.C. § 1915A, the

Complaint was dismissed for failure to state a claim for relief and Plaintiff was granted leave to

file an Amended Complaint. (Doc. 7). Plaintiff filed an Amended Complaint but failed to list any

lawsuits in the “Previous Lawsuits” section. (Doc. 9, p. 3).

                                              Discussion

        Defendant contends that Plaintiff mispresented his litigation history as he had filed 4

lawsuits prior to this case, and requests that Plaintiff’s claims be dismissed with prejudice for
    Case 3:19-cv-00743-SMY Document 33 Filed 06/29/20 Page 2 of 3 Page ID #143




providing false information to the Court. Plaintiff states that he was in segregation when another

prisoner prepared the First Amended Complaint for him and he was unable to provide that prisoner

with his litigation history. He also states that the high dose of psychotropic medication he takes

caused him difficulty recalling all of his lawsuits. He argues that his omissions were neither

intentional nor fraudulent.

           “There is no doubt that courts have the power to dismiss a lawsuit with prejudice as a

sanction when a party violates a discovery rule or disobeys a court order that allows the court to

control its docket or manage the flow of litigation.” Greyer v. Illinois Department of Corrections,

933 F.3d 871, 877 (7th Cir. 2019) (citing Hoskins v. Dart, 633 F.3d 541, 543 (7th Cir. 2011)).

That power applies with equal force to a prisoner’s failure to list his complete litigation history

despite a complaint form that calls for such disclosure. Id. (citing Hoskins, 633 F.3d at 544). The

Seventh Circuit, however, cautions against dismissal with prejudice as a sanction “in all but the

most extreme situations.” Id. Generally, those extreme situations exist if Plaintiff has committed

fraud on the Court through the omission of his litigation history and the omissions were both

intentional and material. Id. at 877-78.

           This district’s civil rights complaint form clearly required Plaintiff to list all prior lawsuits

related to his imprisonment and warned that failure to comply could result in the dismissal of his

Complaint. Nevertheless, Plaintiff failed to list a number of previously filed lawsuits. At least

one of those cases resulted in a “strike” pursuant to 28 U.S.C. § 1915(g). 1 This is a material

omission. Id. at 880 (“If an undisclosed past case was dismissed as frivolous, malicious, or failed

to state a claim…then omission of that case is material.”).

           Plaintiff is not excused from failing to disclose his litigation history because his First



1
    Truidalle v. Godinez, et al., 1:15-cv-01083-JBM, Doc. 21 (C.D. Ill. June 9, 2015).

                                                            2
Case 3:19-cv-00743-SMY Document 33 Filed 06/29/20 Page 3 of 3 Page ID #144




Amended Complaint was drafted by another prisoner. He signed both the Complaint and the First

Amended Complaint certifying the truth of the pleadings and neither included his full litigation

history. That said, the Court does not find that the omissions were intentional, perpetrated a fraud

on the Court, or otherwise warrant the severe sanction Defendant requests. It is possible that

Plaintiff failed to recall the full extent of his litigation history due to the high dose of his

psychotropic medication or for other non-illicit reasons. Further, none of Plaintiff’s prior lawsuits

are currently pending and there’s no apparent overlap between them and Plaintiff’s allegations in

this case. While he has incurred one strike, that did not impede his ability to proceed in forma

pauperis under 28 U.S.C. § 1915(g).

                                            Disposition

       Defendant Wexford Health Sources, Inc.’s Motion to Dismiss (Doc. 22) is DENIED.

However, Plaintiff is WARNED that he remains under an obligation to fully and accurately

disclose his litigation history to the best of his ability in any future Complaints relating to his

imprisonment and that failure to do so may result in dismissal.

         IT IS SO ORDERED.

       DATED: June 29, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge




                                                 3
